335 S.W.2d 228 (1960)
Frank RAMIREZ, Appellant,
v.
STATE of Texas, Appellee.
No. 31845.
Court of Criminal Appeals of Texas.
April 13, 1960.
Floyd Duke James, San Antonio, for appellant.
Charles J. Lieck, Jr., Crim. Dist. Atty., Roy H. Garwood, Jr., Harry A. Nass, Jr., Assts. Crim. Dist. Atty., San Antonio and Leon Douglas, State's Atty., Austin, for the State.
DAVIDSON, Judge.
This is a conviction for robbery by assault, with punishment assessed at ten years in the penitentiary.
The injured party was positive in his identification of the appellant as being the person who actively participated with others in robbing him of a wallet and a sack of groceries. This testimony was sufficient to authorize the jury to conclude that appellant was guilty notwithstanding his denial and the corroboration of that *229 denial by an accomplice who testified that appellant did not participate in the robbery. Although the indictment did not allege that the robbery was effected by the use and display of a firearm, the injured party testified that a .22 rifle was used by the robbers.
We are unable to agree with the appellant that the state was not authorized to introduce the rifle in evidence before the jury.
By bill of exception #3, appellant complains that the state was permitted to prove his connection with another and subsequent robbery. As qualified by the trial court, appellant went into and developed the testimony to while he objected.
No reversible error appearing, the judgment is affirmed.